Case 3:18-cv-00428-DMS-MDD Document 447 Filed 08/14/19 PageID.7438 Page 1 of 3



        Lee Gelernt*                         Bardis Vakili (SBN 247783)
   1    Judy Rabinovitz*                     ACLU FOUNDATION OF SAN
        Anand Balakrishnan*                  DIEGO &
   2    AMERICAN CIVIL LIBERTIES             IMPERIAL COUNTIES
        UNION FOUNDATION                     P.O. Box 87131
   3    IMMIGRANTS’ RIGHTS PROJECT           San Diego, CA 92138-7131
        125 Broad St., 18th Floor            T: (619) 398-4485
   4    New York, NY 10004                   F: (619) 232-0036
        T: (212) 549-2660                    bvakili@aclusandiego.org
   5    F: (212) 549-2654
        lgelernt@aclu.org                    Stephen B. Kang (SBN 292280)
   6    jrabinovitz@aclu.org                 Spencer E. Amdur (SBN 320069)
        abalakrishnan@aclu.org               AMERICAN CIVIL LIBERTIES
   7                                         UNION FOUNDATION
        Attorneys for Petitioner-Plaintiff   IMMIGRANTS’ RIGHTS PROJECT
   8    *Admitted Pro Hac Vice               39 Drumm Street
                                             San Francisco, CA 94111
   9                                         T: (415) 343-1198
                                             F: (415) 395-0950
  10                                         skang@aclu.org
                                             samdur@aclu.org
  11
  12                         UNITED STATES DISTRICT COURT
  13                       SOUTHERN DISTRICT OF CALIFORNIA

  14
       Ms. L., et al.,                       Case No. 18-cv-00428-DMS-MDD
  15
                              Petitioner-
  16   Plaintiff,
       v.                                    Date Filed: August 14, 2019
  17
       U.S. Immigration and Customs
  18   Enforcement (“ICE”), et al.,
                                             PLAINTIFFS’ NOTICE OF MOTION
  19                                         AND MOTION TO SEAL
                            Respondents-
  20                     Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
Case 3:18-cv-00428-DMS-MDD Document 447 Filed 08/14/19 PageID.7439 Page 2 of 3



   1         Plaintiffs respectfully request that the Court permit the filing of restricted
   2   exhibits.
   3         Plaintiffs seek to seal four exhibits attached to their Supplemental Brief in
   4   Support of the Motion for Return of the deported Class Members. These exhibits
   5   contain documents concerning the Class Members’ immigration proceedings,
   6   which Defendants provided pursuant to this Court’s order, as well as additional
   7   declarations and records regarding asylum proceedings. As such, the exhibits the
   8   Class Members’ full names, Alien numbers, and other sensitive personal
   9   information, as well as those of their children. All the Class Members are asylum
  10   seekers who fear persecution in their home countries.
  11         In light of the sensitivity of the information contained in these documents,
  12   Plaintiffs are filing these exhibits under seal. Plaintiffs will lodge with the Court
  13   under seal a full version.
  14
       Dated: August 14, 2019                     Respectfully Submitted,
  15
                                                  /s/Lee Gelernt
  16   Bardis Vakili (SBN 247783)                 Lee Gelernt*
       ACLU FOUNDATION OF SAN                     Judy Rabinovitz*
  17   DIEGO & IMPERIAL COUNTIES                  Anand Balakrishnan*
       P.O. Box 87131                             AMERICAN CIVIL LIBERTIES
  18   San Diego, CA 92138-7131                   UNION FOUNDATION
       T: (619) 398-4485                          IMMIGRANTS’ RIGHTS PROJECT
  19   F: (619) 232-0036                          125 Broad St., 18th Floor
       bvakili@aclusandiego.org                   New York, NY 10004
  20                                              T: (212) 549-2660
       Stephen B. Kang (SBN 2922080)              F: (212) 549-2654
  21   Spencer E. Amdur (SBN 320069)              lgelernt@aclu.org
       AMERICAN CIVIL LIBERTIES                   jrabinovitz@aclu.org
  22   UNION FOUNDATION                           abalakrishnan@aclu.org
       IMMIGRANTS’ RIGHTS PROJECT
  23   39 Drumm Street
       San Francisco, CA 94111                    *Admitted Pro Hac Vice
  24   T: (415) 343-1198
       F: (415) 395-0950
  25   skang@aclu.org
       samdur@aclu.org
  26
  27
  28

                                                  1
Case 3:18-cv-00428-DMS-MDD Document 447 Filed 08/14/19 PageID.7440 Page 3 of 3



   1                             CERTIFICATE OF SERVICE
   2         I hereby certify that on August 14, 2019, I electronically filed the foregoing
   3   with the Clerk for the United States District Court for the Southern District of
   4   California by using the appellate CM/ECF system. A true and correct copy of this
   5   brief has been served via the Court’s CM/ECF system on all counsel of record.
   6                                                             /s/ Lee Gelernt
   7                                                             Lee Gelernt, Esq.
                                                                 Dated: August 14, 2019
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2                                18cv0428
